     Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 1 of 11



                     United States District Court
                       District of Massachusetts


                                   )
Robert B. Minturn,                 )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Civil Action No.
                                   )     20-10668-NMG
Ernest E. Monrad, et al.,          )
                                   )
          Defendants.              )
                                   )



                          MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Robert B. Minturn (“plaintiff” or “Minturn”)

alleges that the Northeast Investors Trust and its Trustees

(collectively, “defendants”) improperly withheld retirement

benefits owed to him pursuant to a 1989 agreement and thereby

breached their fiduciary duty under the Employee Retirement

Income Security Act of 1974, 29 U.S.C. § 1001, et seq.

(“ERISA”).   Pending before the Court is defendants’ motion to

dismiss plaintiff’s complaint.




                                  -1-
     Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 2 of 11



I.   Background

     A.     Factual Background

     The Northeast Investors Trust (“the Trust”) is a

Massachusetts business trust organized in 1950.        It is a

registered investment company that is governed by trustees (“the

Trustees”) and operates as a mutual fund to manage the pooled

capital of its shareholders.

     Plaintiff alleges that he began working for the Trust in

the late 1970s and served in various roles prior to his

retirement in 2013, including as Clerk, Vice President and Chief

Legal Officer.    Minturn became a trustee in 1980.

     In 1989, the Trustees executed a “Memorandum of Agreement

by and among Trustees” (“the Agreement”) which provided for

trustee compensation among other things.       As a trustee, Minturn

was a party and signatory to the Agreement.       Under its terms,

Minturn was entitled to receive $50,000 each quarter as “current

Trustee’s compensation” as well as $100,000 annually for a ten-

year period upon his retirement, incapacity, disability or

death.    The Agreement provided for Minturn’s annual retirement

compensation to increase by $25,000 for each $100 million

increase in the Trust’s net assets from and after March 31,

1989, which were then approximately $405 million.        Because the


                                  -2-
     Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 3 of 11



total net assets of the Trust exceeded $760 million when Minturn

retired, he was entitled to receive $175,000 annually for a ten-

year period to be paid in quarterly installments of $43,750.

     The Trustees have amended their Agreement on three

occasions, in 1994, 1998 and 2005.      Only the third and final

amendment appears to have affected Minturn’s rights under the

Agreement.   It provides that he is to be paid $62,500 quarterly

as “current Officer’s compensation” but does not alter his

retirement compensation.

     Plaintiff retired from the Trust on December 31, 2013.

From April, 2014, to January, 2018, Minturn received $175,000

annually in equal quarterly installments.       He alleges that

defendants wrongfully reduced his quarterly payments to $10,000

starting in April, 2018, and then cut off all payments from

April, 2019 forward.

     Plaintiff submits that defendants gave him no notice of

their decision to suspend payments under the Agreement and have

failed to specify any reason for their decision despite his

written objections conveyed in May, 2018, and February, 2019.

     B.   Procedural Background

     Plaintiff filed his complaint in this Court in April, 2020,

alleging: wrongful denial of benefits in violation of ERISA §

                                  -3-
      Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 4 of 11



502(a)(1)(B) (Count I); breach of fiduciary duty in violation of

ERISA § 502(a)(3) (Count II); entitlement to attorneys’ fees and

costs pursuant to 29 U.S.C. § 1132(g) (Count III); and breach of

contract (Count IV).

      Defendants filed their motion to dismiss plaintiff’s

complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) in

June, 2020, which plaintiff timely opposed.

II.   Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

                                   -4-
      Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 5 of 11



69 (1st Cir. 2000).    If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).         Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.

      B.   Application

      Plaintiff asserts that the Agreement among the Trustees

establishes an “employee pension benefit plan” under ERISA and

that defendants improperly withheld benefits owed to him under

the Agreement, resulting in a breach of defendants’ fiduciary

duty under § 404(a)(1) of ERISA.      Minturn further alleges that

the termination of his retirement compensation constitutes a

breach of contract for which defendants are liable for damages

as well as attorneys’ fees and costs.

      Defendants respond that Counts I, II and III should be

dismissed because Minturn failed to plead facts sufficient to

state a plausible claim that (1) he was an employee subject to

ERISA; (2) the Agreement is an ERISA plan; and (3) the Trust was


                                   -5-
     Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 6 of 11



an administrator or sponsor of the alleged ERISA plan.

Defendants also contend that Count IV should be dismissed for

lack of subject matter jurisdiction because there is no federal

claim.

          1.     ERISA Employee Status

     Defendants first assert that Minturn is not a “participant”

within the meaning of ERISA because he and the other signatories

of the Agreement, as trustees, cannot be considered “employees”

and therefore the Agreement cannot be construed as an “employee

benefit plan.”

     To recover benefits or enforce rights under an ERISA

employee benefit plan, a plaintiff must be a participant in such

a plan. 29 U.S.C. § 1132(a)(1)(B).      A “participant” is defined

as

     any employee or former employee of an employer . . . who is
     or may become eligible to receive a benefit of any type
     from an employee benefit plan . . . .

29 U.S.C. § 1002(7).   An “employee” for ERISA purposes refers to

“any individual working for an employer,” § 1002(6), and the

term is further defined by common law principles of agency.

Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992).

ERISA plans are those established by or maintained by an




                                  -6-
     Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 7 of 11



employer to provide benefits or retirement income to employees.

See § 1002(1)-(2).

     Plaintiff has alleged facts that raise a reasonable

inference that he was a common law employee of the Trust.

Minturn alleges that he worked for the Trust for more than 30

years in various roles, including as its Clerk, Vice President

and Chief Legal Officer “[i]n addition” to serving as a trustee.

Even assuming that trustees are not “employees” under ERISA, as

defendants contend, the 2005 amendment to the Agreement provided

that Minturn was to receive “current Officer’s compensation,”

which indicates that he served as both a trustee and an officer

under the Agreement.   Because Minturn submits that he was

employed by the Trust in a capacity other than as trustee, he

has stated a claim that he was an employee of the Trust for the

purposes of ERISA. See Grantham v. Beatrice Co., 776 F. Supp.

391, 394 n.3 (N.D. Ill. 1991) (“It is clear . . . that under

common law and under ERISA, officers may be employees.”).

          2.   The Agreement as an ERISA Plan

     Defendants contend that they lack the discretion necessary

for the payment scheme described in the Agreement to qualify as

an employee benefit plan subject to ERISA.




                                  -7-
       Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 8 of 11



       In determining whether a given program qualifies as a plan

under ERISA, courts must evaluate “the nature and extent of an

employer’s benefit obligations.” Belanger v. Wyman-Gordon Co.,

71 F.3d 451, 454 (1st Cir. 1995).         The most important

consideration is whether the plan creates an ongoing

administrative program subject to the discretion of the

employer. Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 11-12

(1987); O'Connor v. Commonwealth Gas Co., 251 F.3d 262, 267 (1st

Cir. 2001) (“The determination of what constitutes an ERISA plan

thus turns most often on the degree of an employer's discretion

in administering the plan.”).       Plans administered by “a

mechanical formula that contemplates no exercise of discretion”

and those involving “one-time, lump-sum severance benefit[s]”

are unlikely to be governed by ERISA. See O’Connor, 251 F.3d at

267.

       Minturn alleges that the Agreement provides that, upon his

retirement, he is to receive annual payments of $100,000, paid

on a quarterly basis for a period of ten years.          That allegation

alone negates the counter argument that the Agreement provides

for a disqualifying “one-time, lump-sum payment.” Belanger, 71

F.3d at 455.    Plaintiff also avers that his retirement payments

were to be increased under the Agreement based upon incremental

changes in the valuation of Trust assets.         Although Minturn

                                    -8-
     Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 9 of 11



denies that defendants were entitled to reduce or eliminate his

payments under certain circumstances, he asserts that defendants

were admittedly authorized to exercise discretion and control

over the distribution of assets pursuant to the Agreement.

Accordingly, Minturn has pled facts sufficient to state a claim

subject to ERISA.

          3.   The Trust as an Administrator of the Alleged Plan

     ERISA requires employee benefit plans to have a

specifically designated plan administrator and, if they do not,

the employer will be deemed the administrator by default. See 29

U.S.C. §§ 1102(a)(1), 1002(16)(A)(ii), 1002(16)(B).        Generally,

a plaintiff seeking to recover benefits due under an ERISA plan

may only sue the plan itself and any entity controlling the

administration of the plan. Thiffault v. Butler Home Prods.,

2006 WL 240189, at *2 (D. Mass. 2006).      Consequently, an

employer is not a proper party to an ERISA action to recover

benefits unless the employer “controlled or somehow influenced

the administration of the plan.” Id. (citations omitted).

     Minturn alleges that the Trust, in addition to the

individual trustees, is an administrator of the purported ERISA

plan contained in the Agreement.     Plaintiff fails, however, to

assert that the Trust has any role in the administration of the


                                  -9-
        Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 10 of 11



plan.    The Trust is not a party to the Agreement nor does the

Agreement include any role for the Trust in the distribution of

benefits.     Because plaintiff has alleged no facts demonstrating

that the Trust controls the administration of the plan or has

assumed any responsibility as an administrator, he has failed to

state a claim against the Trust.

             4.    Subject Matter Jurisdiction as to Count IV

     Finally, defendants move to dismiss Count IV on the ground

that, because the Agreement is not governed by ERISA, there is

no subject matter jurisdiction for plaintiff’s federal claims

and this Court should therefore decline to exercise supplemental

jurisdiction over Count IV.        To the contrary, this Court has

determined that Minturn has stated a claim that the Agreement is

governed by ERISA.       Accordingly, there is no reason to decline

to exercise supplemental jurisdiction over Count IV at this

time.




                                     -10-
     Case 1:20-cv-10668-NMG Document 20 Filed 10/29/20 Page 11 of 11



                                 ORDER

     For the foregoing reasons, the motion of defendants to

dismiss plaintiff’s complaint (Docket No. 8) is,

     (a)   with respect to those portions of Counts I, II, III

           and IV that seek to hold the Trust liable, ALLOWED,

           but

     (b)   otherwise, DENIED.




So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated October 29, 2020




                                  -11-
